*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 8, 2021 has been entered. 
Priority
This application claims benefit in provisional application 62/572,928 filed on 10/16/2017.
Claim Status
Claims 1, 3-7, 9-18, and 20-26 are pending and examined. Claims 2, 8, and 19 were cancelled. Claims 1, 6, 7, 9, 10, 11, 14, 15, 16, and 22 were amended. Claims 23-26 were newly added and read on the elected invention. Previously withdrawn claims 14-18 and 20-22 are rejoined. 
Withdrawn Claim Rejections -35 USC § 103

	Election/Restriction
Claims 1, 3-7, 9-13, and 23-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18 and 20-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patricia Folkins on February 19, 2021.
The application has been amended as follows:
Replace claim 1 with 
--A polymer matrix comprising pullulan, trehalose, and one or more viruses, wherein the one or more viruses are incorporated within the polymer matrix and the polymer matrix preserves and/or stabilizes the one or more viruses, and wherein the matrix comprises about 10 
In claim 4 line 2, replace “100,000 to about 200,000” with --100,000 Da to about 200,000 Da--.
In claim 6 line 2 replace “biological species” with --viruses--.
In claim 7 line 2 replace “biological species” with --viruses--.
In claim 10 lines 1 and 2, replace “biological species” with --viruses--.
In claim 11 line 2, replace “biological species” with --viruses--.
Replace claim 14 with 
--A method of preserving and/or stabilizing one or more viruses comprising:
a. combining one or more viruses, pullulan, trehalose, and water to provide a mixture, and 
b. drying the mixture to form a polymer matrix which preserves and/or stabilizes the one or more viruses, 
wherein the matrix comprises about 10 wt% to about 50 wt% of pullulan and about 50 wt% to about 90 wt% of trehalose, based on the dry weight of the matrix.--.
In claim 15 line 3, replace “biological species” with --viruses--.
In claim 16 line 3, replace “biological species” with --viruses--.
In claim 22 line 3, replace “biological species” with --viruses--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant submitted evidence of unexpected results. See above.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1, 3-7, 9-18, and 20-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pa.ir-direct.ttspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alma Pipic/
Primary Examiner, Art Unit 1617